     Case 2:20-cv-02422-JAM-CKD Document 5 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RYAN STEPHEN EHRENREICH,                         No. 2:20–cv–02422–JAM–CKD PS

12                       Plaintiff,                    ORDER

13           v.
14    ALEX PADILLA,
15                       Defendant.
16

17          On January 25, 2021, the magistrate judge filed findings and recommendations (ECF

18   No. 3), which were served on plaintiff and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. Plaintiff filed

20   objections on February 4, 2021. (ECF No. 4.)

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

22   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

23   court finds the findings and recommendations to be supported by the record and by proper

24   analysis.

25          Accordingly, IT IS HEREBY ORDERED that:

26      1. The findings and recommendations (ECF No. 3) are adopted in full;

27      2. Plaintiff’s complaint (ECF No. 1) is DISMISSED with prejudice; and

28      3. The Clerk of Court is directed to close this case.
                                                       1
     Case 2:20-cv-02422-JAM-CKD Document 5 Filed 03/29/21 Page 2 of 2


 1   DATED: March 26, 2021               /s/ John A. Mendez
 2                                       THE HONORABLE JOHN A. MENDEZ
                                         UNITED STATES DISTRICT COURT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
